Russell, C. J.
1. An administrator’s deed which recites that he offered for sale a certain tract of land belonging to the estate of the deceased, containing 100 acres, more or less, and “especially sold subject to the widow’s dower therein,” and which witnesses a sale of “said lot or tract of land (the widow’s dower excepted),” evidences a sale of the reversionary estate in the land out of which dower was assigned. Hawkins v. Johnson, 131 Ga. 347, 355 (62 S. E. 285); Fletcher v. Hall, 135 Ga. 28 (68 S. E. 793); Knight v. Wood, 146 Ga. 753 (92 S. E. 281).
2. The judge, to whom the case was submitted for determination upon all questions of law and fact, did not err in rendering judgment for the defendants. Judgment affirmed.

All the Justices concur.